DETAILED ACTION
This Office Action is in response to the Amendment filed on 1 September 2022.
Claims 1, 3-8, 10-15 and 17-20 are presented for examination.
Claims 1, 3-5, 8, 10-12, 15 and 17-19 are amended.
Claims 2, 9 and 16 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1 September 2022 have been fully considered but they are not persuasive.  The reasons are set forth below.

In Claims 1, 8 and 15, the applicant argues:
(1)	To show “initiating, based on a result of the determination, a procedure for negotiating a header compression configuration in the transferred data session”, the Office Action cites §§ 6.2.X and 6. 4.2.2 of Qualcomm ‘426. This is not correct. 
Qualcomm ‘426 relates to header compression for Ethernet data. Qualcomm ‘426 discloses system switching between EPS and 5GS, and negotiation to set header compression via 5GSM signaling if the UE and the network support header compression. Qualcomm ‘426 fails to explicitly disclose that header compression is performed after switching between systems; but Qualcomm ‘426 discloses that renegotiation of IP header compression can be requested in the process of modifying the PDU session after system switching as below:

“To request re-negotiation of IP header compression configuration, the UE shall include the IP header compression configuration IE in the PDU SESSION MODIFICATION REQUEST message if the network indicated "Control plane CIoT S5GS_ optimization supported" and "IP header compression for control plane CloT 5GS optimization supported" in the 5GS network support feature support IE.”

However, the Office Action concedes that Qualcomm ‘426 fails to disclose that a value included in the capability IE can indicate whether header compression is supported or not in judging the inventive step of claim 3 stating “Qualcomm ‘426 does not explicitly disclose “and the first information is indicated by a bit included in the capability IE and wherein the bit indicates a value of 1 when the header compression is supported and the bit indicates a value of 0 when the header compression is not supported”.
To strengthen the rejection of claim 3, the Office Action also cited Qualcomm ‘425 (pages 2-3).  Specifically, Qualcomm ‘425 discloses a REGISTRATION REQUEST message including the value indicating whether header compression is supported.  However, the REGISTRATION REQUEST message in Qualcomm ‘425 is used for different purpose with Qualcomm ‘426.  More specifically, REGISTRATION REQUEST message of Qualcomm ‘425 is a message to request the use of SMS by a UE in NB-N1 or WB-N1 mode.  Considering that the registration REQUEST message Qualcomm ‘426 is a message to check whether header compression is supported after switching between systems, the REGISTRATION REQUEST message of Qualcomm ‘425 and Qualcomm ‘426 are different messages.  So, the assertion by the Office Action that the inventive step of Claim 3 is rendered obvious by combining Qualcomm ‘425 and Qualcomm ‘426 is not correct.  The combination of Qualcomm ‘425 and Qualcomm ‘426 does not teach or suggest at least “transmitting, to a network entity, a request message including first information related to whether a header compression is supported by the UE, wherein the first information is indicated by a value included in a capability information element (IE) of the request message; receiving, from the network entity, an accept message including second information related to whether the header compression is supported by the network entity; and based on the first information indicating that the header compression is supported at the UE and the second information indicating that the header compression is supported at the network entity, initiating a modification procedure for negotiating a header compression, wherein in case that the first mode is a N1 mode and the second mode is a S1 mode, and in case that the first mode is the S1 mode and the second mode is the N1 mode” as recited in Claim 1 [Remarks, pages 12-14].

The Examiner respectfully disagrees with this argument.

As per the first argument,
Regarding the argument “To show “initiating, based on a result of the determination, a procedure for negotiating a header compression configuration in the transferred data session”, the Office Action cites §§ 6.2.X and 6. 4.2.2 of Qualcomm ‘426. This is not correct”, the Applicant is arguing canceled limitations therefore, the arguments are moot.
Regarding the argument “Qualcomm ‘426 fails to explicitly disclose that header compression is performed after switching between systems”, the claims do not mention “switching between systems” or “switching” at all prior to the mention of “header compression”.  It is recommended to amend the claims to add switching between systems.
Regarding the argument “However, the REGISTRATION REQUEST message in Qualcomm ‘425 is used for different purpose with Qualcomm ‘426.  More specifically, REGISTRATION REQUEST message of Qualcomm ‘425 is a message to request the use of SMS by a UE in NB-N1 or WB-N1 mode.  Considering that the registration REQUEST message Qualcomm ‘426 is a message to check whether header compression is supported after switching between systems, the REGISTRATION REQUEST message of Qualcomm ‘425 and Qualcomm ‘426 are different messages.  So, the assertion by the Office Action that the inventive step of Claim 3 is rendered obvious by combining Qualcomm ‘425 and Qualcomm ‘426 is not correct”, the broadly claimed limitation recites “a request message including first information related to whether a header compression is supported by the UE” (emphasis added).  Both Qualcomm ‘426 and ‘425 discloses the broadly claimed “request message” since the Applicant has not amended to specifically claim what kind of “request message” the claims are referring to.  For example, if I claim a dog with a collar, any dog with a collar meets the limitation no matter what kind of dog it is.  The Examiner advises the Attorney to amend “request message” and specify what kind of request message is being recited in the claims.  
Regarding the limitation “transmitting, to a network entity, a request message including first information related to whether a header compression is supported by the UE, wherein the first information is indicated by a value included in a capability information element (IE) of the request message”, Qualcomm ‘426 discloses transmitting (see Figure 6.4.1.2.1; Figure 6.4.1.2.1, step 1 shows transmitting), to a network entity (see Figure 6.4.1.2.1 and page 2, Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 4-6 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-46; to a network entity/SMF is a network entity), a request message including first information related to whether a header compression is supported by the UE (see Figure 6.4.1.2.1 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47; a request message/(PDU session establishment request message) including first information/(the SMF supports IP header compression for control plane CIoT 5GS optimization) related to whether a header compression/(IP header compression) is supported/supports by the UE/UE).  
In other words, Figure 6.4.1.2.1 shows a UE transmitting a PDU session establishment request which clearly discloses transmitting a request message to a network entity or SMF.  Page 12, lines 45-47 of Qualcomm ‘426 discloses the UE provides the IP header compression/(first information) configured in the PDU session establishment request message.  
Additionally, Qualcomm ’425 discloses wherein the first information is indicated by a value included in a capability information element (IE) of the request message (see Table 9.11.3.1.1 and page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 42-46 and page 4, Section 9.11.3.1 5GMM Capability, lines 1-6; wherein the first information/(information concerning aspects of the UE) is indicated by a value included in a capability/(5GMM capability) information element (IE)/IE of the request message/registration request message).
In other words, page 2, lines 42-46 discloses the registration request message contains a bit/value set in an information element (IE) of the registration request message.
Therefore, the combination of Qualcomm ‘426 and Qualcomm ‘425 discloses the broadly claimed limitation “transmitting, to a network entity, a request message including first information related to whether a header compression is supported by the UE, wherein the first information is indicated by a value included in a capability information element (IE) of the request message”.
Regarding the limitation “receiving, from the network entity, an accept message including second information related to whether the header compression is supported by the network entity”, Qualcomm ‘426 discloses receiving (see Figure 6.4.1.2.1; Figure 6.4.1.2.1, step 2 shows receiving), from the network entity (see Figure 6.4.1.2.1 and page 2, Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 4-6 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 1-8; to the network entity/SMF is the network entity), an accept message including second information related to whether the header compression is supported by the network entity (see Figure 6.4.1.2.1 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 1-8; an accept message/(PDU session establishment accept message) including second information/(the SMF supports Ethernet head compression for control plan CIoT 5GS optimization) related to whether the header compression/(IP header compression) is supported/supports by the network entity/SMF).
In other words, Figure 6.4.1.2.1, step 2, of Qualcomm ‘426 discloses the UE receiving an PDU session establishment accept message.  Page 14, lines 1-8 discloses the UE provides the Ethernet header compression configuration IE in the PDU SESSION ESTABLISHMENT REQUEST message and the SMF supports Ethernet header compression for control plane CIoT 5GS optimization. 
Therefore, Qualcomm ‘426 discloses the broadly claimed limitation “receiving, from the network entity, an accept message including second information related to whether the header compression is supported by the network entity”.
Regarding the limitation “based on the first information that the header compression is supported at the UE and the second information indicating that the header compression is supported at the network entity, initiating, a modification procedure for negotiating a header compression, Qualcomm ‘426 discloses based on the first information indicating that the header compression is supported at the UE and the second information indicating that the header compression is supported at the network entity (see Figure 6.4.1.2.1 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 1-8; based on the first information/(the SMF supports IP header compression for control plane CIoT 5GS optimization) indicating that the header compression/(IP header compression) is supported/supports at/by the/the UE/UE and the second information/(the SMF supports Ethernet head compression for control plan CIoT 5GS optimization) indicating that the header compression/(IP header compression) is supported/supports at the network entity/SMF), initiating a modification procedure for negotiating a header compression (see page 20, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, lines 45-48; initiating/initiation a modification/modification procedure/procedure for negotiating/re-negotiation a header/header compression/compression). 
In other words, as indicated in the response to argument directly above, Qualcomm ‘426 discloses the first information that the header compression is supported at the UE and the second information indicating that the header compression is supported at the network entity.  Additionally, page 20, lines 45-48 discloses re-negotiation of IP header compression configuration, the UE shall include the IP header compression configuration IE in the PDU SESSION MODIFICAITON REQUEST message if the network indicated “control plane CIoT 5GS optimization supported” and “IP header compression for control plane CIoT 5GS optimization supported” in the 5GS network support IE.
Therefore, Qualcomm ‘426 discloses the broadly claimed limitation “based on the first information that the header compression is supported at the UE and the second information indicating that the header compression is supported at the network entity, initiating, a modification procedure for negotiating a header compression”.
Regarding the limitation “wherein in case that the first mode is a N1 mode, and the second mode is a S1 mode, and in case that the first mode is the S1 mode, and the second mode is the N1 mode”, Gupta discloses the method, wherein in case that the first mode is a N1 mode (see paragraph 117 and 123; wherein in case that the first mode is a N1 mode/N1 mode), and the second mode is a S1 mode (see paragraph 117 and 123; and the second mode is a S1 mode/S1 mode).
In other words, paragraphs 117 and 123 of Gupta discloses the first mode is N1 mode and the second mode is S1 mode.
Additionally, Qualcomm ‘426 discloses and in case that the first mode is the S1 mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; and in case that that the first mode/(S1 mode) is the S1/S1 mode/mode), and the second mode is the N1 mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; and the second mode/(N1 mode) is the N1/N1 mode/mode).
In other words, page 19, lines 24-26 of Qualcomm ‘426 discloses the first mode is the S1 mode and after the inter-system change from S1 mode to N1 mode, the UE is operating in single-registration mode in the network supporting N26 interface.
Therefore, the combination of Gupta and Qualcomm ‘426 discloses the broadly claimed limitation “wherein in case that the first mode is a N1 mode, and the second mode is a S1 mode, and in case that the first mode is the S1 mode, and the second mode is the N1 mode”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-8, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm et al (“Ethernet Header Compression for CP CIoT – 5GSM Aspects”), hereinafter Qualcomm ‘426, in view of Qualcomm et al (“Ethernet Header Compression for CP CIoT – 5GMM Aspects”), hereinafter Qualcomm ‘425, and further in view of Gupta et al (US 2019/0159157 A1), hereinafter Gupta.

Regarding Claim 1, Qualcomm ‘426 discloses a method of a user equipment (UE) in a wireless communication system, the method comprising: 
identifying an inter-system change from a first mode to a second mode (see Section 6.3.2.2 Network-requested PDU Session Modification Procedure Initiation, page 3 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; identifying an inter-system/inter-system change/change from/from a first mode/(S1 mode) to a second mode/N1 mode);
transferring a data session established in the first mode to the second mode from the first mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, pages 19-20; transferring/(inter-system change) a data session/(PDU connection) established/established in the first mode/(S1 mode) to the second mode/(N1 mode) from the first mode/S1 mode); 
transmitting (see Figure 6.4.1.2.1; Figure 6.4.1.2.1, step 1 shows transmitting), to a network entity (see Figure 6.4.1.2.1 and page 2, Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 4-6 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-46; to a network entity/SMF is a network entity), a request message including first information related to whether a header compression is supported by the UE (see Figure 6.4.1.2.1 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47; a request message/(PDU session establishment request message) including first information/(the SMF supports IP header compression for control plane CIoT 5GS optimization) related to whether a header compression/(IP header compression) is supported/supports by the UE/UE); 
receiving (see Figure 6.4.1.2.1; Figure 6.4.1.2.1, step 2 shows receiving), from the network entity (see Figure 6.4.1.2.1 and page 2, Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 4-6 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 1-8; to the network entity/SMF is the network entity), an accept message including second information related to whether the header compression is supported by the network entity (see Figure 6.4.1.2.1 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 1-8; an accept message/(PDU session establishment accept message) including second information/(the SMF supports Ethernet head compression for control plan CIoT 5GS optimization) related to whether the header compression/(IP header compression) is supported/supports by the network entity/SMF); and 
based on the first information indicating that the header compression is supported at the UE and the second information indicating that the header compression is supported at the network entity (see Figure 6.4.1.2.1 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 1-8; based on the first information/(the SMF supports IP header compression for control plane CIoT 5GS optimization) indicating that the header compression/(IP header compression) is supported/supports at/by the/the UE/UE and the second information/(the SMF supports Ethernet head compression for control plan CIoT 5GS optimization) indicating that the header compression/(IP header compression) is supported/supports at the network entity/SMF), initiating a modification procedure for negotiating a header compression (see page 20, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, lines 45-48; initiating/initiation a modification/modification procedure/procedure for negotiating/re-negotiation a header/header compression/compression), 
and in case that the first mode is the S1 mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; and in case that that the first mode/(S1 mode) is the S1/S1 mode/mode), and the second mode is the N1 mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; and the second mode/(N1 mode) is the N1/N1 mode/mode).
Although Qualcomm ‘426 discloses a method as set forth above,
Qualcomm ‘426 does not explicitly disclose “wherein the first information is indicated by a value included in a capability information element (IE) of the request message”.
However, Qualcomm ‘425 discloses the method, 
wherein the first information is indicated by a value included in a capability information element (IE) of the request message (see Table 9.11.3.1.1 and page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 42-46 and page 4, Section 9.11.3.1 5GMM Capability, lines 1-6; wherein the first information/(information concerning aspects of the UE) is indicated by a value included in a capability/(5GMM capability) information element (IE)/IE of the request message/registration request message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first information is indicated by a value included in a capability information element (IE) of the request message” as taught by Qualcomm ‘425 in the system of Qualcomm ‘426 to provide header compression for control plane CIoT (see page 1, Summary of Change section, line 1 of Qualcomm ‘425).
Although the combination of Qualcomm ‘426 and Qualcomm ‘425 discloses a method as set forth above,
The combination of Qualcomm ‘426 and Qualcomm ‘425 does not explicitly disclose “wherein in case that the first mode is a N1 mode, and the second mode is a S1 mode”.
However, Gupta discloses the method, 
wherein in case that the first mode is a N1 mode (see paragraph 117 and 123; wherein in case that the first mode is a N1 mode/N1 mode), and the second mode is a S1 mode (see paragraph 117 and 123; and the second mode is a S1 mode/S1 mode).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein in case that the first mode is a N1 mode, and the second mode is a S1 mode” as taught by Gupta in the combined system of Qualcomm ‘426 and Qualcomm ‘425 to prevent interoperability challenges (see paragraph 98, line 3 of Gupta).
Regarding Claim 7, Qualcomm ‘426 discloses the method, wherein the header compression is one of IP header compression or Ethernet header compression when the first mode is the S1 mode and the second mode is the N1 mode (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 1-3 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; wherein the header/header compression/compression is one of IP/IP header/header compression/compression or Ethernet/Ether header/header compression/compression when the first mode/(S1 mode) is the S1/S1 mode/mode and the second mode/(N1 mode) is the N1/N1 mode/mode).
Regarding Claim 8, Qualcomm ‘426 discloses a method of a network entity for an inter-system change from a first mode to a second mode in a wireless communication system, the method comprising: 
receiving (see page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-46; receiving/the UE provided), from a user equipment (UE) (page 2, Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 4-6 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-46; from a UE/UE), a request message including first information related to whether a header compression is supported by the UE (see page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47; a request message/(PDU session establishment request message) including first information/(the SMF supports IP header compression for control plane CIoT 5GS optimization) related to whether a header compression/(IP header compression) is supported/supports by the UE/UE); and 
transmitting (see Figure 6.4.1.2.1 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, line 56; transmitting/the SMF shall send), to the UE (see Figure 6.4.1.2.1 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 56-58; to the UE/UE), an accept message including second information related to whether the header compression is supported by the network entity (see Figure 6.4.1.2.1 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 1-8; an accept message/(PDU session establishment accept message) including second information/(the SMF supports Ethernet head compression for control plan CIoT 5GS optimization) related to whether the header compression/(IP header compression) is supported/supports by the network entity/SMF), 
wherein based on the first information indicating that the header compression is supported at the UE and the second information indicating that the header compression is supported at the network entity (see Figure 6.4.1.2.1 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 1-8; wherein based on the first information/(the SMF supports IP header compression for control plane CIoT 5GS optimization) indicating that the header compression/(IP header compression) is supported/supports at/by the/the UE/UE and the second information/(the SMF supports Ethernet head compression for control plan CIoT 5GS optimization) indicating that the header compression/(IP header compression) is supported/supports at the network entity/SMF), a modification procedure for negotiating a header compression configuration is initiated (see page 20, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, lines 45-48; a modification/modification procedure/procedure for negotiating/re-negotiation a header/header compression/compression configuration is initiated/initiation), 
wherein in case of the inter-system change of the UE from the first mode, the S1 mode, to the second mode, the N1 mode  (see page 3, Section 6.3.2.2 Network-requested PDU Session Modification Procedure Initiation and page 19, lines 24-26, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation; wherein in case of the inter-system change/(inter-system change) of the UE/UE from the first mode/S1 mode, a S1 mode/S1 mode, to the second mode, a N1 mode/N1 mode), the request message is received (see page 19, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, lines 21-26; the request message/(PDU SESSION MODIFICATION REQUEST message) is received/SMF receives).
Although Qualcomm ‘426 discloses a method of a network entity for an inter-system change from a first mode to a second mode in a wireless communication system as set forth above,
Qualcomm ‘426 does not explicitly disclose “wherein the first information is indicated by a value included in a capability information element (IE) of the request message”.
However, Qualcomm ‘425 discloses a method of a network entity for an inter-system change from a first mode to a second mode in a wireless communication system, the method comprising:
wherein the first information is indicated by a value included in a capability information element (IE) of the request message (see Table 9.11.3.1.1 and page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 42-46 and page 4, Section 9.11.3.1 5GMM Capability, lines 1-6; wherein the first information/(information concerning aspects of the UE) is indicated by a value included in a capability/(5GMM capability) information element (IE)/IE of the request message/registration request message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first information is indicated by a value included in a capability information element (IE) of the request message” as taught by Qualcomm ‘425 in the system of Qualcomm ‘426 to provide header compression for control plane CIoT (see page 1, Summary of Change section, line 1 of Qualcomm ‘425).
Although the combination of Qualcomm ‘426 and Qualcomm ‘425 discloses a method as set forth above,
The combination of Qualcomm ‘426 and Qualcomm ‘425 does not explicitly disclose “wherein in case of the inter-system change of the UE from the first mode, a N1 mode, to the second mode, a S1 mode”.
However, Gupta discloses a method of a network entity for an inter-system change from a first mode to a second mode in a wireless communication system, the method comprising:
wherein in case of the inter-system change of the UE from the first mode, a N1 mode (see paragraph 117 and 123; wherein in case of the inter-system/intersystem change/change of the UE/UE from the first mode/N1 mode, a N1 mode/N1 mode), to the second mode, a S1 mode (see paragraph 117 and 123; to the second mode/S1 mode, a S1 mode/S1 mode).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein in case of the inter-system change of the UE from the first mode, a N1 mode, to the second mode, a S1 mode” as taught by Gupta in the combined system of Qualcomm ‘426 and Qualcomm ‘425 to prevent interoperability challenges (see paragraph 98, line 3 of Gupta).
Regarding Claim 14, Qualcomm ‘426 discloses the method, wherein the header compression is one of IP header compression or Ethernet header compression when the first mode is the S1 mode and the second mode is the N1 mode (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 1-3 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; wherein the header/header compression/compression is one of IP/IP header/header compression/compression or Ethernet/Ethernet header/header compression/compression when the first mode/(S1 mode) is the S1/S1 mode/mode and the second mode/(N1 mode) is the N1/N1 mode/mode).
Regarding Claim 15, Qualcomm ‘426 discloses a user equipment (UE) in a wireless communication system, the UE comprising: 
a transceiver (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; UE contains a transceiver); and 
at least one processor operably connected to the transceiver (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; UE contains at least one processor operably connected to the transceiver), the at least one processor (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; the UE contains the at least one processor) configured to: 
identify an inter-system change from a first mode to a second mode(see Section 6.3.2.2 Network-requested PDU Session Modification Procedure Initiation, page 3 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; identify an inter-system/inter-system change/change from/from a first mode/(S1 mode) to a second mode/N1 mode); 
transfer a data session established in the first mode to the second mode from the first mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, pages 19-20; transfer/(inter-system change) a data session/(PDU connection) established/established in the first mode/(S1 mode) to the second mode/(N1 mode) from the first mode/S1 mode); 
transmit (see Figure 6.4.1.2.1; Figure 6.4.1.2.1, step 1 shows transmitting), to a network entity (see Figure 6.4.1.2.1 and page 2, Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 4-6 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-46; to a network entity/SMF is a network entity), a request message including first information related to whether a header compression is supported by the UE (see Figure 6.4.1.2.1 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47; a request message/(PDU session establishment request message) including first information/(the SMF supports IP header compression for control plane CIoT 5GS optimization) related to whether a header compression/(IP header compression) is supported/supports by the UE/UE); 
receive (see Figure 6.4.1.2.1; Figure 6.4.1.2.1, step 2 shows receiving), from the network entity (see Figure 6.4.1.2.1 and page 2, Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 4-6 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 1-8; from the network entity/SMF is the network entity), an accept message including second information related to whether the header compression is supported by the network entity (see Figure 6.4.1.2.1 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 1-8; an accept message/(PDU session establishment accept message) including second information/(the SMF supports Ethernet head compression for control plan CIoT 5GS optimization) related to whether the header compression/(IP header compression) is supported/supports by the network entity/SMF); and 
based on the first information indicating that the header compression is supported at the UE and the second information indicating that the header compression is supported at the network entity (see Figure 6.4.1.2.1 and page 13, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 45-47 and page 14, Section 6.4.1.2 UE-requested PDU Session Establishment Procedure Accepted By The Network, lines 1-8; based on the first information/(the SMF supports IP header compression for control plane CIoT 5GS optimization) indicating that the header compression/(IP header compression) is supported/supports at/by the/the UE/UE and the second information/(the SMF supports Ethernet head compression for control plan CIoT 5GS optimization) indicating that the header compression/(IP header compression) is supported/supports at the network entity/SMF), initiate a modification procedure for negotiating header compression configuration (see page 20, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, lines 45-48; initiate/initiation a modification/modification procedure/procedure for negotiating/re-negotiation a header/header compression/compression configuration), 
wherein in case that the first mode is a N1 mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; wherein in case that the first mode/(N1 mode) is a N1/N1 mode/mode) and the second mode is a S1 mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; and the second mode/(S1 mode) is a S1/S1 mode/mode), and in case that the first mode is the S1 mode and the second mode is the N1 mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; and in case that that the first mode/(S1 mode) is the S1/S1 mode/mode), and the second mode is the N1 mode (see Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; and the second mode/(N1 mode) is the N1/N1 mode/mode).
Although Qualcomm ‘426 discloses a method as set forth above,
Qualcomm ‘426 does not explicitly disclose “wherein the first information is indicated by a value included in a capability information element (IE) of the request message”.
However, Qualcomm ‘425 discloses the method, 
wherein the first information is indicated by a value included in a capability information element (IE) of the request message (see Table 9.11.3.1.1 and page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 42-46 and page 4, Section 9.11.3.1 5GMM Capability, lines 1-6; wherein the first information/(information concerning aspects of the UE) is indicated by a value included in a capability/(5GMM capability) information element (IE)/IE of the request message/registration request message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first information is indicated by a value included in a capability information element (IE) of the request message” as taught by Qualcomm ‘425 in the system of Qualcomm ‘426 to provide header compression for control plane CIoT (see page 1, Summary of Change section, line 1 of Qualcomm ‘425).
Regarding Claim 20, Qualcomm ‘426 discloses the UE, wherein the header compression is internet protocol (IP) header compression when the first mode is the N1 mode and the second mode is an S1 mode (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 1-3 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; wherein the header/header compression/compression is one of IP/IP header/header compression/compression or Ethernet/Ethernet header/header compression/compression when the first mode/(N1 mode) is the N1/N1 mode and the second mode/(S1 mode) is an S1/S1 mode/mode), and wherein the header compression is one of IP header compression or Ethernet header compression when the first mode is the S1 mode and the second mode is the N1 mode (see Section 6.2.X Handling of Header Compression for Control Plane CIoT Optimizations, lines 1-3 and Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, page 19, lines 24-26; wherein the header/header compression/compression is one of IP/IP header/header compression/compression or Ethernet/Ethernet header/header compression/compression when the first mode/(S1 mode) is the S1/S1 mode/mode and the second mode/(N1 mode) is the N1/N1 mode/mode).

Claim(s) 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm ‘426 in view of Qualcomm ‘425.

Regarding Claim 3, Although Qualcomm ‘426 discloses the method as set forth above,
Qualcomm ‘426 does not explicitly disclose “wherein the value indicates 1 when the header compression is supported and the value indicates 0 when the header compression is not supported”.
However, Qualcomm ‘425 discloses the method,
wherein the value indicates 1 when the header compression is supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1; wherein value indicates 1/1 when the header compression/(IP header compression for control plane CIoT 5GS optimization) is supported/S1 mode supported) and the value indicates 0 when the header compression is not supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1; and the value indicates 0/0 when the header compression/(IP header compression for control plane CIoT 5GS optimization) is not supported/not supported).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the value indicates 1 when the header compression is supported and the value indicates 0 when the header compression is not supported” as taught by Qualcomm ‘425 in the system of Qualcomm ‘426 to provide header compression for control plane CIoT (see page 1, Summary of Change section, line 1 of Qualcomm ‘425).
Regarding Claim 4, Qualcomm ‘426 discloses the method, wherein the accept message includes a network feature support information element (IE) (see Section 6.4.1.3 UE-Requested PDU Session Establishment Procedure Accepted By The Network, page 14, lines 1-2; wherein the accept message/(PDU session establishment accept message) includes a network feature support information element (IE)/compression configuration IE).
Although Qualcomm ‘426 discloses the method as set forth above,
Qualcomm ‘426 does not explicitly disclose “and the second information is indicated by a value of the network feature support IE, wherein the value of the network feature support IE indicates 1 when the header compression is supported and the value indicates 0 when the header compression is not supported”.
However, Qualcomm ‘425 discloses the method, 
and the second information is indicated by a value of the network feature support IE (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1 and page 4, Section 9.11.3.1 5GMM Capability, lines 1-6 and page 6, lines 4; and the second information/(PDN connectivity message) is indicated by a value/(0 or 1) of the network feature support IE/(5GMM capability information element), wherein the value of the network feature support IE indicates 1 when the header compression is supported and the value indicates 0 when the header compression is not supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1 and page 4, Section 9.11.3.1 5GMM Capability, lines 1-6 and page 6, lines 4; wherein the value/1 of the network feature support IE/(5GMM capability information element) indicates 1 when the header/header compression/compression is supported/supporting and the value/0 indicates 0/0 when the header/header compression/compression is not supported/not supported).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and the second information is indicated by a value of the network feature support IE, wherein the value of the network feature support IE indicates 1 when the header compression is supported and the value indicates 0 when the header compression is not supported” as taught by Qualcomm ‘425 in the system of Qualcomm ‘426 to provide header compression for control plane CIoT (see page 1, Summary of Change section, line 1 of Qualcomm ‘425).
Regarding Claim 10, Although Qualcomm ‘426 discloses the method as set forth above,
Qualcomm ‘426 does not explicitly disclose “wherein the value indicates 1 when the header compression is supported and the value indicates 0 when the header compression is not supported”.
However, Qualcomm ‘425 discloses the method,
wherein the value indicates 1 when the header compression is supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1; wherein value indicates 1/1 when the header compression/(IP header compression for control plane CIoT 5GS optimization) is supported/S1 mode supported) and the value indicates 0 when the header compression is not supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1; and the value indicates 0/0 when the header compression/(IP header compression for control plane CIoT 5GS optimization) is not supported/not supported).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the value indicates 1 when the header compression is supported and the value indicates 0 when the header compression is not supported” as taught by Qualcomm ‘425 in the system of Qualcomm ‘426 to provide header compression for control plane CIoT (see page 1, Summary of Change section, line 1 of Qualcomm ‘425).
Regarding Claim 11, Qualcomm ‘426 discloses the method, wherein the accept message includes a network feature support information element (IE) (see Section 6.4.1.3 UE-Requested PDU Session Establishment Procedure Accepted By The Network, page 14, lines 1-2; wherein the accept message/(PDU session establishment accept message) includes a network feature support information element (IE)/compression configuration IE).
Although Qualcomm ‘426 discloses the method as set forth above,
Qualcomm ‘426 does not explicitly disclose “and the second information is indicated by a value of the network feature support IE, wherein the value of the network feature support IE indicates 1 when the header compression is supported and the value indicates 0 when the header compression is not supported”.
However, Qualcomm ‘425 discloses the method, 
and the second information is indicated by a value of the network feature support IE (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1 and page 4, Section 9.11.3.1 5GMM Capability, lines 1-6 and page 6, lines 4; and the second information/(PDN connectivity message) is indicated by a value/(0 or 1) of the network feature support IE/(5GMM capability information element), wherein the value of the network feature support IE indicates 1 when the header compression is supported and the value indicates 0 when the header compression is not supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1 and page 4, Section 9.11.3.1 5GMM Capability, lines 1-6 and page 6, lines 4; wherein the value/1 of the network feature support IE/(5GMM capability information element) indicates 1 when the header/header compression/compression is supported/supporting and the value/0 indicates 0/0 when the header/header compression/compression is not supported/not supported).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and the second information is indicated by a value of the network feature support IE, wherein the value of the network feature support IE indicates 1 when the header compression is supported and the value indicates 0 when the header compression is not supported” as taught by Qualcomm ‘425 in the system of Qualcomm ‘426 to provide header compression for control plane CIoT (see page 1, Summary of Change section, line 1 of Qualcomm ‘425).
Regarding Claim 17, Although Qualcomm ‘426 discloses the UE as set forth above,
Qualcomm ‘426 does not explicitly disclose “wherein the value indicates 1 when the header compression is supported and the value indicates 0 when the header compression is not supported”.
However, Qualcomm ‘425 discloses the UE,
wherein the value indicates 1 when the header compression is supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1; wherein value indicates 1/1 when the header compression/(IP header compression for control plane CIoT 5GS optimization) is supported/S1 mode supported) and the value indicates 0 when the header compression is not supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1; and the value indicates 0/0 when the header compression/(IP header compression for control plane CIoT 5GS optimization) is not supported/not supported).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the value indicates 1 when the header compression is supported and the value indicates 0 when the header compression is not supported” as taught by Qualcomm ‘425 in the system of Qualcomm ‘426 to provide header compression for control plane CIoT (see page 1, Summary of Change section, line 1 of Qualcomm ‘425).
Regarding Claim 18, Qualcomm ‘426 discloses the UE, wherein the accept message includes a network feature support information element (IE) (see Section 6.4.1.3 UE-Requested PDU Session Establishment Procedure Accepted By The Network, page 14, lines 1-2; wherein the accept message/(PDU session establishment accept message) includes a network feature support information element (IE)/compression configuration IE).
Although Qualcomm ‘426 discloses the UE as set forth above,
Qualcomm ‘426 does not explicitly disclose “and the second information is indicated by a value of the network feature support IE, wherein the value of the network feature support IE indicates 1 when the header compression is supported and the value indicates 0 when the header compression is not supported”.
Although Qualcomm ‘426 discloses the UE as set forth above,
Qualcomm ‘426 does not explicitly disclose “and the second information is indicated by a value of the network feature support IE, wherein the value of the network feature support IE indicates 1 when the header compression is supported and the value indicates 0 when the header compression is not supported”.
However, Qualcomm ‘425 discloses the UE, 
and the second information is indicated by a value of the network feature support IE (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1 and page 4, Section 9.11.3.1 5GMM Capability, lines 1-6 and page 6, lines 4; and the second information/(PDN connectivity message) is indicated by a value/(0 or 1) of the network feature support IE/(5GMM capability information element), wherein the value of the network feature support IE indicates 1 when the header compression is supported and the value indicates 0 when the header compression is not supported (see page 2, Section 5.3.21 CIoT 5GS Optimizations, lines 26-27 and Table 9.11.3.1.1 and page 4, Section 9.11.3.1 5GMM Capability, lines 1-6 and page 6, lines 4; wherein the value/1 of the network feature support IE/(5GMM capability information element) indicates 1 when the header/header compression/compression is supported/supporting and the value/0 indicates 0/0 when the header/header compression/compression is not supported/not supported).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and the second information is indicated by a value of the network feature support IE, wherein the value of the network feature support IE indicates 1 when the header compression is supported and the value indicates 0 when the header compression is not supported” as taught by Qualcomm ‘425 in the system of Qualcomm ‘426 to provide header compression for control plane CIoT (see page 1, Summary of Change section, line 1 of Qualcomm ‘425).

Claim(s) 5-6, 12-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm ‘426 in view of Qualcomm ‘425 and further in view of Gupta and further in view of Huawei et al (“Single-Registration Mode Without N26”), hereinafter Huawei.

Regarding Claim 5, Although the combination of Qualcomm ‘426, Qualcomm ‘425 and Gupta discloses the method as set forth above,
The combination of Qualcomm ‘426, Qualcomm ‘425 and Gupta does not explicitly disclose “initiating the modification procedure for negotiating the header compression when the UE operates in a single-registration mode and an N26 interface is supported”.
However, Huawei discloses the method, further comprising: 
initiating the modification procedure for negotiating the header compression when the UE operates in a single-registration mode and an N26 interface is supported (see page 20, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, lines 1-2 and page 21, lines 8-10 and page 22, lines 9-12; initiating/initiate the modification/modification procedure/procedure for negotiating/re-negotiation the header/header compression/compression configuration/configuration in the transferred/(inter-system change) data session/(PDN connection) when the UE/UE operates/operating in a single-registration/single-registration mode/mode and an N26/N26 interface/interface is supported/supporting).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “initiating the modification procedure for negotiating the header compression configuration in the transferred data session when the UE operates in a single-registration mode and an N26 interface is supported” as taught by Huawei in the combined system of Qualcomm ‘426, Qualcomm ‘425 and Gupta to correct that some interworking handling is only applicable or only needed in case of single-registration mode in a network supporting N26 interface (see page 2, Summary of Change section, lines 1-3 of Huawei).
Regarding Claim 6, Although the combination of Qualcomm ‘426, Qualcomm ‘425 and Gupta discloses the method as set forth above,
The combination of Qualcomm ‘426, Qualcomm ‘425 and Gupta does not explicitly disclose “wherein the header compression is internet protocol (IP) header compression when the first mode is the N1 mode and the second mode is the S1 mode”.
However, Huawei discloses the method, wherein the header compression is internet protocol (IP) header compression when the first mode is the N1 mode and the second mode is the S1 mode (see page 20, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, lines 1-2 and page 21, lines 8-10 and page 22, lines 9-15; wherein the header/header compression/compression is internet protocol (IP) header/header compression/compression when the first mode is the N1/N1 mode/mode and the second mode is the S1/S1 mode/mode).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the header compression is internet protocol (IP) header compression when the first mode is the N1 mode and the second mode is the S1 mode” as taught by Huawei in the combined system of Qualcomm ‘426, Qualcomm ‘425 and Gupta to correct that some interworking handling is only applicable or only needed in case of single-registration mode in a network supporting N26 interface (see page 2, Summary of Change section, lines 1-3 of Huawei).
Regarding Claim 12, Although the combination of Qualcomm ‘426, Qualcomm ‘425 and Gupta discloses the method as set forth above,
The combination of Qualcomm ‘426, Qualcomm ‘425 and Gupta does not explicitly disclose “the modification procedure for negotiating the header compression configuration is initiated when the UE operates in a single-registration mode and an N26 interface is supported”.
However, Huawei discloses the method, further comprising: 
the modification procedure for negotiating the header compression configuration is initiated when the UE operates in a single-registration mode and an N26 interface is supported (see page 20, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, lines 1-2 and page 21, lines 8-10 and page 22, lines 9-12; the modification/modification procedure/procedure for negotiating/re-negotiation the header/header compression/compression configuration/configuration is initiated/initiate when the UE/UE operates/operating in a single-registration/single-registration mode/mode and an N26/N26 interface/interface is supported/supporting).
initiating the modification procedure for negotiating the header compression when the UE operates in a single-registration mode and an N26 interface is supported (see page 20, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, lines 1-2 and page 21, lines 8-10 and page 22, lines 9-12; initiating/initiate the modification/modification procedure/procedure for negotiating/re-negotiation the header/header compression/compression configuration/configuration in the transferred/(inter-system change) data session/(PDN connection) when the UE/UE operates/operating in a single-registration/single-registration mode/mode and an N26/N26 interface/interface is supported/supporting).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “initiating the modification procedure for negotiating the header compression configuration in the transferred data session when the UE operates in a single-registration mode and an N26 interface is supported” as taught by Huawei in the combined system of Qualcomm ‘426, Qualcomm ‘425 and Gupta to correct that some interworking handling is only applicable or only needed in case of single-registration mode in a network supporting N26 interface (see page 2, Summary of Change section, lines 1-3 of Huawei).
Regarding Claim 13, Although the combination of Qualcomm ‘426, Qualcomm ‘425 and Gupta discloses the method as set forth above,
The combination of Qualcomm ‘426, Qualcomm ‘425 and Gupta does not explicitly disclose “wherein the header compression is internet protocol (IP) header compression when the first mode is the N1 mode and the second mode is the S1 mode”.
However, Huawei discloses the method, wherein the header compression is internet protocol (IP) header compression when the first mode is the N1 mode and the second mode is the S1 mode (see page 20, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, lines 1-2 and page 21, lines 8-10 and page 22, lines 9-15; wherein the header/header compression/compression is internet protocol (IP) header/header compression/compression when the first mode is the N1/N1 mode/mode and the second mode is the S1/S1 mode/mode).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the header compression is internet protocol (IP) header compression when the first mode is the N1 mode and the second mode is the S1 mode” as taught by Huawei in the combined system of Qualcomm ‘426, Qualcomm ‘425 and Gupta to correct that some interworking handling is only applicable or only needed in case of single-registration mode in a network supporting N26 interface (see page 2, Summary of Change section, lines 1-3 of Huawei).
Regarding Claim 19, Although the combination of Qualcomm ‘426, Qualcomm ‘425 and Gupta discloses the UE as set forth above,
The combination of Qualcomm ‘426, Qualcomm ‘425 and Gupta does not explicitly disclose “initiate the modification procedure for negotiating the header compression configuration in the transferred data session when the UE operates in a single-registration mode and an N26 interface is supported”.
However, Huawei discloses the method, further comprising: 
initiate the modification procedure for negotiating the header compression configuration in the transferred data session when the UE operates in a single-registration mode and an N26 interface is supported (see page 20, Section 6.4.2.2 UE-Requested PDU Session Modification Procedure Initiation, lines 1-2 and page 21, lines 8-10 and page 22, lines 9-12; initiate/initiate the modification/modification procedure/procedure for negotiating/re-negotiation the header/header compression/compression configuration/configuration in the transferred/(inter-system change) data session/(PDN connection) when the UE/UE operates/operating in a single-registration/single-registration mode/mode and an N26/N26 interface/interface is supported/supporting).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “initiate the modification procedure for negotiating the header compression configuration in the transferred data session when the UE operates in a single-registration mode and an N26 interface is supported” as taught by Huawei in the combined system of Qualcomm ‘426, Qualcomm ‘425 and Gupta to correct that some interworking handling is only applicable or only needed in case of single-registration mode in a network supporting N26 interface (see page 2, Summary of Change section, lines 1-3 of Huawei).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Won et al (US 2019/0313310 A1) discloses Session Context Conversion.  Specifically, see paragraphs 17 and 34.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             
/Ian N Moore/           Supervisory Patent Examiner, Art Unit 2469